Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered April 17, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years and 1 year, respectively, unanimously affirmed.
*349The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility and identification. Concur — Nardelli, J. P., Ellerin, Wallach, Andrias and Saxe, JJ.